DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention.
The meaning of claim 1 is unclear because it recites "a two piece insert sized to fit said central opening" and "a two piece insert sized to fit said second central opening" in lines 7-8 and lines 15-16.  The meaning of these limitations are unclear because it is not clear if "sized to fit" means "sized to fit inside of", "sized to fit onto", or something else.  For the sake of compact prosecution, an insert that has a size that corresponds in any way (e.g. fits inside of, fits onto, etc.) the central opening is interpreted herein as meeting the claim limitation.  
Claims 2-5 are also rejected under 35 U.S.C. 112 (b) because they depend from claim 1. 

The meanings of claims 2 and 3 are unclear because it is unclear if all of the sports implements of the plurality are required to include striking heads and an elongated shaft and to all be golf clubs or if only some of the sports implements must have the recited structure and be golf clubs.  For the sake of compact prosecution, claims 2 and 3 are interpreted herein as only requiring some of the sports implements to have the recited structure and to be golf clubs.  

The meaning of claim 4 is unclear because it recites that the support base "is formed of a two piece configuration" and includes discs "to maintain the two piece configuration connected" without actually stating what parts are connected to what other parts. For the sake of compact prosecution, a structure in which the discs are responsible maintaining a connection between two pieces of the support base and anything else is considered herein to meet the claim limitations.   

The meaning of claim 5 is unclear because recites "said first and second plurality of slots are formed to match a cross-sectional shape of said sports implements"".  As the slots (130) shown in the figures are "U"-shaped and do not have the same shape (i.e. circular) of the inserted poles, it is unclear what particular shape is required for a slot "to match a cross-sectional shape of said sports implements".  For the sake of compact prosecution, a slot that is sized appropriately to receive at least a portion of the cross section of a sports implement is considered herein "to match a cross-sectional shape of said sports implements".   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin (US Pat. No. 4,628,628) in view of Schulz (DE 202013102706U1), the text of which is cited herein according to an English language translation, or Li (CN 201267294 Y), the text of which is also cited herein according to an English language translation.  
Regarding claim 1, Burgin teaches an apparatus (i.e. "display apparatus") comprising a lower support base/bracket (20b) having a first central opening (i.e. the aperture through the center of base) and multiple slots (50b, 52b) of a first size situated around the periphery of the base for receiving a lower portion of various sports implements, and an upper support base/bracket (20a) having a second central opening (46, i.e. the aperture through the center of base) and multiple slots (48a, 54a) of a second, larger size for receiving an upper portion of the sports implements  (Figs. 1, 2; col. 3, ln. 30-53). 
The claim requirement that the mounted items are "sports implements" is a statement of intended use.  Nevertheless, Bergen teaches mounting various sports implements (10, 14, etc.; i.e. fishing equipment) in an upright position on the apparatus (Fig. 1; col. 3, ln. 12-20).  Additionally, the upright, central rod (18) that extends through the first and second central openings and between the first and second supports qualifies as a "sports implement" because it is capable of being used in sports (e.g. the rod can be used to hit a ball).  
The teachings of Burgin differ from the current invention in that the first and second support bases/brackets are not taught to include a two piece insert sized to fit the opening and including a gripping slot for holding the central rod.  However, Burgin does teach that the support bases/brackets are attached to the central rod (col. 4, ln. 17-20).  Schulz teaches a similar display device comprising two support bases/brackets that are each secured to a central support with two bearing ring halves (i.e. "two-piece inserts") (par. 20-22). As shown in Schulz's Figure 3, the two-part bearing assemblies (5, i.e. "inserts") are sized such that each part fits around the central rod (i.e. the central rod passes through the aperture, or "gripping slot" of the ring) and, as apparently shown in the figure, through the central hole of a base/bracket (3) (Fig. 3).  Schulz's attachment mechanism is beneficial because it allows the bases/brackets to be fixed to the central rod at various heights and avoids unwanted radial movement (par. 22).  As such, it would have been obvious to one of ordinary skill in the art to attach each of Bergin's base/brackets to the central rod using two bearing ring halves (i.e. "two-part inserts") such that the assembly is sized to fit around the central rod and, as shown in the Schulz's figure, through the central hole of a base/bracket because such an arrangement allows for adjustment of the various heights of the bases/brackets and avoids undesirable radial movement when in use.  
As noted above, Burgin differs from the current invention in that his apparatus is not taught to include the recited two-piece inserts for securing the bases/brackets to the central rod.  However, Li teaches a rack comprising horizontal shelves that connect to vertical support rods via a sleeve built into the shelf fitting around a two-part bushing that clamps into place along the rod (par. 21, 22).  Li's connector configuration is beneficial because it is simple and convenient to assemble, avoids the need for connection studs, and reduces cost (par. 10).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Burgin's apparatus such that the bases/brackets connect to the central rod via the two-piece bushing configuration disclosed by Li (and with any other necessary modifications) because such an arrangement is simple and convenient to assemble, avoids the need for connection studs, and reduces cost (par. 10). As the bushing halves each fit around and grip the central column and within the central opening of an associated base/bracket, each is a "two piece insert sized to fit said central opening" and each piece of the insert includes a "gripping slot" for holding the central rod (i.e. "a single one of said sports implements").  

Regarding claims 2 and 5, the teachings of Burgin differ from the current invention in that the sports implements are not taught to include a plurality of striking heads attached to elongated shafts.  However, Burgin does teach that fishing nets may be attached to his apparatus and Figure 1 demonstrates that multiple slots (48a, 54a) are appropriately sized and shaped to carry fishing nets (14) (i.e. the slots "match a cross-sectional shape of said sports implements") (14) (col. 3, ln. 14-16; Fig. 1).  Burgin also teaches that his apparatus serves as a portable holder for holding fishing equipment in a convenient and organized fashion (col. 1, ln. 5-10).  Accordingly, it would have been obvious to one of ordinary skill in the art to arrange multiple fishing nets in the slots of Burgin's apparatus because the apparatus is appropriately sized and shaped to do so and in order to carry the nets in a convenient and organized manner.  
As shown in Figure 1, a fishing net (14) includes a large round portion (i.e. "head") to which an elongated shaft is attached (Fig. 1).  The claim requirement that the heads are for "striking" is a statement of intended use. The large round portions of the fishing nets that would be obvious to attach to Burgin's apparatus meet the claim limitation because they are capable of being used to strike something.  

Regarding claim 4, Burin teaches that his bases/brackets are ideally composed of two, similar, generally circularly shaped halves that together define the bracket (col. 5, ln. 28-31).  The brackets include two, upper and lower disc-shaped halves (68a, 68b), central inner walls (78) that adjoin to the discs to the central rod, and outer walls (72, 74, 80) extending around the periphery of the brackets/braces (Fig. 3; col. 5, ln. 23-55).  As such, Burin's support braces/brackets (including the lower support base) are formed in a two-piece configuration.  The inner and outer walls can also be considered to correspond to the two pieces, wherein the upper and lower discs, which extend between the inner and outer walls, are at least partially responsible for connecting together the two pieces.  



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat. No. 699,391) in view of Schulz or Li. 
Regarding claims 1-3, Johnson teaches an apparatus (i.e. "display apparatus") comprising a lower support base/bracket (3' or 11) having a first central opening (i.e. the aperture through the center of base) and multiple slots (12 or 17) of a first size situated around the periphery of the base for receiving a lower portion of various sports implements, and an upper support base/bracket (3) having a second central opening (unlabeled, i.e. the aperture through the center of base) and multiple slots (17) of a second size for receiving an upper portion of the sports implements  (Figs. 1-5; p. 1, ln. 34-98).  
The teachings of Johnson may be considered to differ from the current invention in that he does not explicitly teach to make the slots of the lower support base/bracket to be smaller than the slots of the upper support base/bracket.  However, the requirement that the upper and lower support bases/brackets are arranged with one base on top of the other is effectively a statement of intended use because no particular structure (e.g. a tree topper, wheels, etc.)  is recited that actually requires one base/bracket to be on top or bottom.  The claims also do not actually require the sports implements to be secured into the recited bases/brackets or to be oriented in any direction other than "upright" when secured into/onto the bases/brackets.  Johnson's apparatus meets the claim limitations because it is capable of being inverted, such that base/bracket "11", which has larger slots, is oriented above base/bracket "3".  Additionally, Johnson's base/bracket "3' " is taught to be intended to secure smaller clubs to the apparatus and Johnson teaches that the slots can be constructed differently (p. 2, ln. 1-8, p. 2, ln. 78-82).  As such, it would have been obvious to one of ordinary skill in the art to select an appropriate/desired size for the slots in each base/bracket including selecting for the upper base/bracket to have larger lots than one of the lower brackets according to the golf clubs that were intended to be carried and/or intended other use of the structure.  Furthermore, as no criticality has been established, the requirement that the upper slots are larger than the lower slots is a prima facie obvious selection of shape and dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 
The claim requirement that the mounted items are "sports implements" is a statement of intended use.  Nevertheless, Johnson teaches mounting golf clubs (i.e. "sports implements" including "striking heads and an elongated shaft attached thereto") in an upright position on the apparatus (p. 1, ln. 8-30).  Additionally, the upright, central rod (4) that comprises a head (18, 20) and an attached elongated shaft and that extends through the first and second central openings and between the first and second supports qualifies as a "sports implement" and its head qualifies as a "striking head" because it is capable of being used in sports and its head is capable of being used to strike things (e.g. the rod and/or head can be used to hit a ball, such as a golf ball).  
The teachings of Johnson may be considered to differ from the current invention in that the first and second support bases/brackets are not taught to include a two-piece insert sized to fit the opening and including a gripping slot for holding the central rod.  However, Johnson does teach that the support bases/brackets are attached to the central rod by any desired manner (p. 1, ln. 79-97).  Schulz further teaches a similar display device comprising two support bases/brackets that are each secured to a central support with two bearing ring halves (i.e. "two-piece inserts") (par. 20-22).  As shown in Schulz's Figure 3, the two-part bearing assemblies (5, i.e. "inserts") are sized such that each part fits around the central rod (i.e. the central rod passes through the aperture, or "gripping slot" of the ring) and, as apparently shown in the figure, through the central hole of a base/bracket (3).  Schulz's attachment mechanism is beneficial because it allows the bases/brackets to be fixed to the central rod at various heights and avoids unwanted radial movement (par. 22).  As such, it would have been obvious to one of ordinary skill in the art to attach each of Johnson's base/brackets to the central rod using two bearing ring halves (i.e. "two-part inserts") such that the assembly is sized to fit around the central rod and, as shown in the Schulz's figure, through the central hole of a base/bracket because such an arrangement allows for adjustment of the various heights of the bases/brackets and avoids undesirable radial movement when in use.  
As noted above, Johnson differs from the current invention in that his apparatus is not taught to include the recited two-piece inserts for securing the bases/brackets to the central rod.  Li teaches a rack comprising horizontal shelves that connect to vertical support rods via a sleeve built into the shelf fitting around a two-part bushing that clamps into place along the rod (par. 21, 22).  Li's connector configuration is beneficial because it is simple and convenient to assemble, avoids the need for connection studs, and reduces cost (par. 10).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Johnson's apparatus such that the bases/brackets connect to the central rod via the two-piece bushing configuration disclosed by Li (and with any other necessary modifications) because such an arrangement is simple and convenient to assemble, avoids the need for connection studs, and reduces cost (par. 10). As the bushing halves each fit around and grip the central column and within the central opening of an associated base/bracket, each is a "two piece insert sized to fit said central opening" and each piece of the insert includes a "gripping slot" for holding the central rod (i.e. "a single one of said sports implements").  

Regarding claim 5, as shown in the figures, the slots (12, 17) in each of Johnson's bases/brackets are "U" shaped and Johnson teaches that the sockets are of a size that is appropriate to hold a club shank in place (p. 2, ln. 1-8).  As such, the slots  on/in Johnson's braces/brackets are "formed to match a cross-sectional shape of said sports implements".  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784